Case 8:21-cv-00361-SDM-AAS Document 76 Filed 07/21/21 Page 1 of 7 PageID 444




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


BURTON WIAND, as
Receiver for EquiAlt
LLC, EquiAlt Fund,
LLC, EquiAlt Fund II,
LLC, EquiAlt Fund III,
EA SIP, LLC, EquiAlt
Secured Income Portfolio
REIT,

      Plaintiff,                               Case No.: 8:21-cv-0361-SDM-AAS

v.

FAMILY TREE ESTATE
PLANNING, LLC, et al.,

      Defendants.
                                     /

                     PLAINTIFF’S MOTION FOR LEAVE
                      TO FILE AMENDED COMPLAINT

      Plaintiff, Burton W. Wiand, as Receiver for EquiAlt LLC, EquiAlt

Fund, LLC, EquiAlt Fund II, LLC, EquiAlt Fund III, EA SIP, LLC, and

EquiAlt    Secured    Income   Portfolio       REIT   (collectively,   the   “EquiAlt

Entities”), by and through his undersigned counsel and pursuant to Fed. R.

Civ. P. 15(a)(2), hereby files this Motion for Leave to File Plaintiff’s Amended

Complaint, and in support thereof, states as follows:

      1.    On February 13, 2021, Mr. Wiand, as Receiver for the EquiAlt


                                           1
Case 8:21-cv-00361-SDM-AAS Document 76 Filed 07/21/21 Page 2 of 7 PageID 445




Entities, filed the Complaint initiating this action against various

Defendants.

      2.     In the time since the Complaint was initially filed, various

Defendants have filed Answers and five (5) Defendants, including Joe

Prickett, Jason Jodway, Todd Elliot, Barry Wilken, and REIT Alliance

Marketing, LLC, have filed Motions to Dismiss.

      3.     Although Plaintiff opposes the relief sought in the above-

mentioned Defendants’ Motions to Dismiss, Plaintiff seeks leave to file an

Amended Complaint updating allegations with respect to issues raised in

those motions. More specifically, Plaintiff seeks leave to add allegations about

subsequent transfers of funds to certain Defendants. A copy of the proposed

Amended Complaint is attached hereto as Exhibit 1.

      4.     On July 20, 2021, the undersigned, in accordance with Local Rule

3.01(g), met and conferred with counsel for each of the Defendants in this

action, and counsel for each of the Defendants, with the exception of

Defendant Wilken, represented the Defendants are unopposed to the

granting of this Motion.1


1 Though Plaintiff is permitted to file an Amended Complaint under Fed. R. Civ. P.
15(a)(1)(B) as a matter of course with respect to at least Defendants Elliot, Wilken,
and REIT Alliance Marketing, LLC, as those Defendants filed their respective
Motions to Dismiss on July 1, 2021 and therefore are within the 21 day window
under Rule 15(a)(1)(B), in the interest of judicial efficiency, Plaintiff met and
conferred with counsel for each represented Defendant and seeks leave to file an
Amended Complaint against all Defendants who have appeared so as to not
                                         2
Case 8:21-cv-00361-SDM-AAS Document 76 Filed 07/21/21 Page 3 of 7 PageID 446




      5.    As will be more fully developed herein, the liberality afforded for

leave to amend necessitates the granting of this Motion.

                         MEMORANDUM OF LAW

      Rule 15 provides, in pertinent part: “[A] party may amend its pleading

only with the opposing party’s written consent or the court’s leave. The court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). As

stated by the Eleventh Circuit Court of Appeals:

      The decision whether to grant leave to amend is committed to the
      sound discretion of the trial court. Best Canvas Products & Supplies,
      Inc. v. Ploof Truck Lines, Inc., 713 F.2d 618 (11th Cir.1983). However,
      “‘[d]iscretion’ may be a misleading term, for rule 15(a) severely restricts
      the judge's freedom, directing that leave to amend ‘shall be freely given
      when justice so requires.’” Dussouy v. Gulf Coast Investment Corp., 660
      F.2d 594, 597 (5th Cir.1981). This policy of Rule 15(a) in liberally
      permitting amendments to facilitate determination of claims on the
      merits circumscribes the exercise of the trial court's discretion; thus,
      “[u]nless there is a substantial reason to deny leave to amend, the
      discretion of the district court is not broad enough to permit
      denial.” Id. at 598.

Espey v. Wainwright, 734 F.2d 748, 750 (11th Cir. 1984).

      Therefore, absent “undue delay, bad faith or dilatory motive on the part

of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment . . . the leave sought

should, as the rules require, be freely given.” Foman v. Davis, 371 U.S. 178,


unnecessarily complicate this action with separate complaints and various Motions
for Leave.
                                       3
Case 8:21-cv-00361-SDM-AAS Document 76 Filed 07/21/21 Page 4 of 7 PageID 447




182 (1962); see also Jameson v. Arrow Co., 75 F.3d 1528, 1534-35 (11th Cir.

1996).

                                ARGUMENT

      As is evident from the Docket of this action, this case is still in its

earliest stages, as responsive pleadings are still forthcoming and no discovery

has taken place. Furthermore, Plaintiff seeks leave of court, not for purposes

of delay or with bad faith or dilatory motive, but rather to more fully develop

and expand upon allegations in the Complaint, which will in no way

prejudice the opposing parties.    Moreover, this is the only pleading that

Plaintiff has sought leave to amend, and therefore, Plaintiff has not abused

the liberal privilege afforded to amendments. Thus, as there is no apparent

or declared reason to not permit the leave sought by Plaintiff, the leave to

amend should be freely given and this Motion granted.

      WHEREFORE, Plaintiff, Burton W. Wiand, as Receiver for the EquiAlt

Entities, respectfully requests this Court enter an order (i) granting this

Motion, (ii) affording Plaintiff leave to file his Amended Complaint, and (iii)

granting Plaintiff any such further relief that the Court deems just and

proper.




                                       4
Case 8:21-cv-00361-SDM-AAS Document 76 Filed 07/21/21 Page 5 of 7 PageID 448




                LOCAL RULE 3.01(G) CERTIFICATION

      The undersigned hereby certifies that she has conferred, via email on

July 20, 2021, with counsel for each Defendant in this action and only

Defendant Wilken objects to the relief sought.

      Dated: July 21, 2021

                                    Respectfully submitted,

                                    s/ Katherine C. Donlon
                                    Katherine C. Donlon, FBN 0066941
                                    kdonlon@jclaw.com
                                    JOHNSON, CASSIDY, NEWLON &
                                    DECORT P.A.
                                    2802 N. Howard Avenue
                                    Tampa, Florida 33607
                                    Tel.: (813) 291-3300

                                    and

                                    Jared J. Perez, FBN 0085192
                                    jperez@guerraking.com
                                    R. Max McKinley, FBN 119556
                                    mmckinley@guerraking.com
                                    GUERRA KING P.A.
                                    5505 West Gray Street
                                    Tampa, FL 33609
                                    Tel: (813) 347-5100/Fax: (813) 347-5198

                                    Attorneys for the Receiver
                                    Burton W. Wiand

                                    Counsel for Burton W. Wiand, Receiver




                                      5
Case 8:21-cv-00361-SDM-AAS Document 76 Filed 07/21/21 Page 6 of 7 PageID 449




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 21, 2021, I electronically filed a

true and correct copy of the foregoing with the Clerk of Court by using the

CM/ECF system which will send notification of electronic filing to all counsel

of record.

      I HEREBY FURTHER CERTIFY that on July 22, 2021, I will cause a

copy of the foregoing to be sent via US Mail to all Non-CM/ECF participants

listed on the following Service List.

                                            s/ Katherine C. Donlon




                                        6
 Case 8:21-cv-00361-SDM-AAS Document 76 Filed 07/21/21 Page 7 of 7 PageID 450




                            SERVICE LIST
         Burton Wiand v. Family Tree Estate Planning, LLC, et al.
                   Case No.: 8:21-cv-00361-SDM-AAS

      Seek Insurance Services, LLC                     James Gray
             c/o James Gray                      13702 W Chaparosa Way
        13702 W Chaparosa Way                        Peoria AZ 85383
            Peoria AZ 85383
           Patrick Runninger                    The Financial Group, LLC
    3961 E. Chandler Blvd., #111-369              c/o Patrick Runninger
           Phoenix, AZ 85048                 3961 E. Chandler Blvd., #111-369
                                                    Phoenix, AZ 85048
         Rokay Unlimited, LLC                        Anthony Spooner
          c/o Anthony Spooner                       829 St. James Lane
           829 St. James Lane                     St. George, Utah 84790
         St. George, Utah 84790
    MASears LLC d/b/a Picasso Group                   DeAndre Sears
c/o United States Corporation Agents, Inc.         9400 Angelfish Drive
     500 N Rainbow Road, Ste 300A                  Las Vegas, NV 89117
          Las Vegas, NV 89107




                                        7
